Exhibit 10.1
 
CONDITIONAL PURCHASE AGREEMENT
 
between
 
HORIZON I INVESTMENTS, LLC]
 
(“Seller”)
 
and
 
PETRO RIVER OIL CORP
(“Purchaser”)
 


December 1, 2015

 
 

--------------------------------------------------------------------------------

 

CONDITIONAL PURCHASE AGREEMENT
 
TABLE OF CONTENTS
ARTICLE I DEFINED TERMS
1.1. Certain Defined Terms.
ARTICLE II PURCHASE AND SALE OF PURCHASED ASSETS
2.1 Sale of Purchased Assets.
2.2 Purchase Price.
ARTICLE III CLOSING; DELIVERIES AT CLOSING
3.1 Closing.
3.2 Deliveries to be Made at the Closing.
ARTICLE IV REPRESENTATIONS AND WARRANTIES; SURVIVAL; INDEMNITY
4.1 Representations and Warranties of Seller.
4.2 Representations and Warranties of Purchaser.
4.3 Survival.
4.4 Indemnification.
4.5 Indemnity – General.
ARTICLE V ADDITION COVENANTS; CONDITIONS TO CLOSING
5.1 Advances; Loans to Purchaser.
5.2 Survival.
5.3 Conditions to Closing.
5.4 Survival.
ARTICLE VI ASSIGNMENT
ARTICLE VII NOTICES
ARTICLE VIII EXPENSES
ARTICLE IX MISCELLANEOUS
9.1 Successors and Assigns.
9.2 Gender.
9.3 Captions.
9.4 Not Construed against Drafter.
9.5 Entire Agreement; Amendments.
9.6 Original Document/Counterparts.
9.7 Governing Law.
9.8 Fee and Expenses
ARTICLE X FURTHER UNDERTAKINGS


List of Exhibits


Exhibits Description


Exhibit A
Purchased Assets

Exhibit B
Existing Purchaser Cap Table

 
 
 

--------------------------------------------------------------------------------

 
 
CONDITIONAL PURCHASE AGREEMENT



THIS CONDITIONAL PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of this 1st day of December, 2015, by and among PETRO RIVER OIL CORP., a
Delaware corporation (“Purchaser”), and HORIZON I INVESTMENTS LLC, a Delaware
limited liability company (the “Seller”).
 
W I T N E S S E T H:
WHEREAS, Seller holds the assets described on Exhibit A attached hereto (such
assets shall be referred to herein as the “Purchased Assets”);


WHEREAS, Seller desires to have a right and option to sell, assign, transfer,
and deliver to the Purchaser, and the Purchaser desires to purchase and acquire
from Seller (following Seller’s election hereunder), the Purchased Assets,
pursuant to the terms hereof; and


NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Purchaser agree as follows:
 
ARTICLE I
 
DEFINED TERMS
 
1.1
Certain Defined Terms.

 
As used in this Agreement, the following terms shall have the following
meanings:
 
“Affiliate” means with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such specified Person.
 
“Business Day” means any day other than Saturday, Sunday, or any other day on
which commercial banks or savings and loan associations are required or
authorized by law to close in New York, New York.
 
“Cap Table” has the meaning set forth in Section 3.2(b)(ii) hereof.
 
“Closing” is defined in Section 3.1.
 
“Law” means any federal, state, local or foreign statute, law, ordinance,
regulation, rule, code, order, judgment or decree, and any judicial or
administrative interpretation thereof, and any other requirement or rule of law.
 
“Losses” of a Person means with respect to any event or occurrence with respect
to which the amount thereof is to be calculated, any and all losses,
liabilities, damages, claims, awards, judgments, costs and expenses (including,
without limitation, reasonable attorneys’ fees) actually suffered or incurred by
such Person.
 
“Person” means any individual, corporation, partnership, limited partnership,
limited liability company, association, trust or other entity or organization.
 
“Promissory Notes” has the meaning set forth in Section 5.1 hereof.
 
“Purchased Assets” has the meaning described in the preamble to this Agreement.

 
 

--------------------------------------------------------------------------------

 

“Purchaser” has the meaning described in the preamble to this Agreement.
 
“Seller” has the meaning described in the preamble to this Agreement.
 
“Share Consideration” means 2,033,666,667 shares of common stock, par value
$0.0001 per share, of Purchaser.
 
ARTICLE II
 
PURCHASE AND SALE OF PURCHASED ASSETS
 
2.1
Sale of Purchased Assets.  

 
At Closing, subject to the provisions hereof, Seller hereby agrees to sell,
assign, transfer and deliver to Purchaser, and Purchaser hereby agrees to
acquire and purchase from the Seller, the Purchased Assets.
 
2.2
Purchase Price. 

 
(a)           The parties agree that the consideration to be paid to the Seller
by Purchaser shall be the Share Consideration (the “Purchase Price”).  The
Purchase Price shall be paid to the Seller at Closing in accordance with Section
2.2(b) below.
 
(b)           The Purchase Price shall be payable by Purchaser by the delivery
of the Share Consideration to Seller.  At the Closing, the Share Consideration
shall be issued in the name of the Seller, except that, in a writing given by
the Seller to the Purchaser at least two (2) days prior to the Closing, the
Seller may designate that such Share Consideration shall instead be issued to
its members in proportion to their ownership of the Seller’s membership units at
the Closing.  In addition, the Share Consideration may be transferred by the
Seller to its members at any time following the Closing.
 
(c)           The Purchaser shall cause all shares representing the Share
Consideration to be registered under the Purchaser’s S-1 filed with the
Securities and Exchange Commission.
 
ARTICLE III
 
CLOSING; DELIVERIES AT CLOSING
 
3.1
Closing. 

 
Subject in all events to the satisfaction of the conditions to closing in
Article V below, closing of the transaction contemplated by this Agreement (the
“Closing”) shall occur on a date selected by Seller following the delivery of
written closing notice by Seller to Purchaser; provided that such date shall be
no sooner than April 30, 2016, unless mutually agreed to by all parties.
 
3.2
Deliveries to be Made at the Closing.

 
    (a)           Sellers’ Deliveries:  Seller shall deliver or cause to be
delivered to the applicable Purchaser at the Closing the following documents:
 
       (i)           Assignment of Limited Liability Company Interests.  An
Assignment of Limited Liability Company Interests executed by Seller, in a form
to be approved by the parties hereto, assigning and transferring Seller’s 20.01%
interest in Horizon Energy Partners, LLC, a Delaware limited liability company.

 
 

--------------------------------------------------------------------------------

 
 
       (ii)           Assignment of Promissory Notes.  An Assignment or Novation
of the Promissory Notes executed by Seller, assigning and transferring the
Promissory Notes to Purchaser.
 
       (iii)           Cash Account.  Evidence that Seller shall deliver to
Purchaser at Closing all cash in Seller’s accounts; which cash, together with
the principal amount under the Promissory Notes and the Escrow Proceeds shall be
no less than $5,000,000 less fees and expenses paid under Section 9.8,
 
       (iv)           Escrow Proceeds.  The Seller shall release funds totaling
$690,000, currently held in escrow, subject to this Closing, to the Buyer (the
“Escrow Proceeds”).
 
Additional Documentation.  Such additional documents, certificates and
instruments reasonably requested by Purchaser to complete and evidence the
transactions contemplated hereunder.
 
    (b)           Purchaser’s Deliveries.  Purchaser shall deliver or cause to
be delivered to Seller at Closing the following documents:
 
       (i)           Purchase Price / Share Consideration.  Share certificates
and all other documentation and evidence required to issue, deliver and convey
the Share Consideration to Seller (or to Seller’s designee), free and clear of
any liens, encumbrances or restrictions thereon.
 
       (ii)           Purchaser Capitalization Table.  A capitalization table of
Purchaser, effective immediately following the delivery of the Share
Consideration, which table shall show all issued and outstanding shares of stock
in the Purchaser, together with all options, warrants and other rights that may
be convertible into Purchaser shares from and after the Closing (the “Cap
Table”).
 
       (iii)           Assignment of Limited Liability Company Interests.  An
Assignment of Limited Liability Company Interests executed by Purchaser, in a
form to be approved by the parties hereto, assigning and transferring Seller’s
interest in Horizon Energy Partners, LLC, a Delaware limited liability company.
 
       (iv)           Additional Documentation.  Such additional documents,
certificates and instruments reasonably requested by Seller to complete and
evidence the transactions contemplated hereunder.
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES; SURVIVAL; INDEMNITY
 
4.1
Representations and Warranties of Seller. 

 
To induce Purchaser to enter into this Agreement and to consummate the
transactions contemplated hereunder, Seller represents and warrants that, as of
the date hereof and upon the Closing:
 

 
(i)
Seller has all necessary power and authority to enter into this Agreement and
each other agreement or contract described in Section 3.2 hereof to which it is
to be a party (the “Ancillary Agreements”), to carry out its obligations
hereunder and thereunder, to consummate or cause to be consummated, as
applicable, the transactions contemplated hereby and thereby and to transfer the
Purchased Assets to Purchaser;

 

 
(ii)
This Agreement and each Ancillary Agreement executed or to be executed by Seller
has been duly executed and delivered by Seller, and (assuming due authorization,
execution and delivery by the remaining parties to this Agreement and each
Ancillary Agreement) this Agreement and such Ancillary Agreements constitute
legal, valid and binding obligations of Seller enforceable against Seller in
accordance with their respective terms;

 

 
 

--------------------------------------------------------------------------------

 
 

 
(iii)
The execution, delivery and performance of this Agreement and each Ancillary
Agreement by Seller do not and will not (a) violate or conflict with the
organizational documents of Seller, (b) conflict with or violate any Law
applicable to Seller, or (c) result in any breach of, or constitute a default
(or event that, with the giving of notice or lapse of time, or both, would
become a default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any contracts to which Seller or its Affiliates
are a party (provided that the representation in this clause (iii) shall
expressly exclude any contracts to which a Purchased Asset is subject to and
which the Purchaser has knowledge of as of the date hereof), or (d) result in
the creation of any encumbrance on the Purchased Assets;

 

 
(iv)
Seller holds ownership and title to the Purchased Assets, free and clear of all
liens, security interests, pledges and/or encumbrances, and no proceeding is
pending or threatened relating to Seller’s ownership and interest in the
Purchased Assets;

 

 
(v)
There are no outstanding (i) options, warrants, contracts or other rights to
acquire any of the Purchased Assets being sold by Seller, (ii) securities
convertible into or exchangeable for any interest in the Purchased Assets being
sold by Seller, or (iii) other commitments of any kind for the sale, transfer,
assignment or other delivery of the Purchased Assets being sold by Seller; and

 

 
(vi)
No litigation, claim, action, proceeding or investigation has been brought
against or is pending with respect to the Purchased Assets being sold by Seller,
and, no litigation, claim, action, proceeding or investigation has been, to the
knowledge of Seller, threatened against or with respect to the applicable
Purchased Assets.

 
4.2
Representations and Warranties of Purchaser. 

 
To induce Seller to enter into this Agreement and to consummate the transactions
contemplated hereunder, Purchaser represents and warrants that, as of the date
hereof and upon the Closing:
 

 
(i)
Purchaser has all necessary power and authority to enter into this Agreement and
each other Ancillary Agreement to which it is to be a party, to carry out its
obligations hereunder and thereunder, to consummate or cause to be consummated,
as applicable, the transactions contemplated hereby and thereby and to transfer
the Share Consideration to Seller and acquire the Purchased Assets in accordance
with the terms hereof;

 

 
(ii)
This Agreement and each Ancillary Agreement executed or to be executed by
Purchaser has been duly executed and delivered by Purchaser, and (assuming due
authorization, execution and delivery by the remaining parties to this Agreement
and each Ancillary Agreement) this Agreement and such Ancillary Agreements
constitute legal, valid and binding obligations of Purchaser enforceable against
Purchaser in accordance with their respective terms;

 

 
(iii)
The execution, delivery and performance of this Agreement and each Ancillary
Agreement by Purchaser do not and will not (a) violate or conflict with the
organizational documents of Purchaser, (b) conflict with or violate any Law
applicable to Purchaser, or (c) result in any breach of, or constitute a default
(or event that, with the giving of notice or lapse of time, or both, would
become a default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of any contracts to which Purchaser or its
Affiliates are a party, or (d) result in the creation of any encumbrance on the
Share Consideration;

 

 
(iv)
Attached hereto as Exhibit B is a capitalization table of Purchaser, effective
as of the date hereof, which table shall show all issued and outstanding shares
of stock in the Purchaser, together with all options, warrants and other rights
that may be convertible into Purchaser shares from and after the date hereof;

 
 
 

--------------------------------------------------------------------------------

 
 

 
(v)
Except as shown on Exhibit B, there are no outstanding (i) options, warrants,
contracts or other rights to acquire any interests or shares in Purchaser, (ii)
securities convertible into or exchangeable for any interest in Purchaser, or
(iii) other commitments of any kind for the sale, transfer, assignment, issuance
or other delivery of shares or interests in Purchaser.

 

 
(vi)
Purchaser is in a position to be able to deliver the Share Consideration free
and clear of all liens, security interests, pledges, limitations and/or
encumbrances; and

 

 
(vii)
No litigation, claim, action, proceeding or investigation has been brought
against or is pending with respect to Purchaser, and, no litigation, claim,
action, proceeding or investigation has been, to the knowledge of Purchaser,
threatened against or with respect to Purchaser

 
4.3
Survival.

 
Each of the representations and warranties hereunder shall remain true as of the
Closing, and shall be deemed to be remade by Seller and Purchaser, as
applicable, as of the date of the Closing.  The representations and warranties
hereunder shall survive the Closing for a period of one (1) year, provided that
written notice of a breach thereof is provided to the breaching party within one
(1) year from the date of Closing.  Notwithstanding the foregoing, the
representations in clauses (iv) and (v) of Section 4.2(b) above shall survive
for a period of two (2) years.
 
4.4
Indemnification.

 
Seller shall indemnify, hold harmless and defend Purchaser and its respective
officers, directors, employees, agents, successors and assigns against any
Losses arising out of the breach by Seller of any representation, warranty or
covenant of Seller contained herein.  Purchaser shall indemnify, hold harmless
and defend Seller and its respective officers, directors, employees, agents,
successors and assigns against any Losses arising out of the breach by Purchaser
of any representation, warranty or covenant of Purchaser contained herein.
 
4.5
Indemnity – General. 

 
The following provisions shall apply to any claim for indemnification made by a
party (“Indemnified Party”) of another (“Indemnitor”).
 
      (a)           An Indemnified Party shall give Indemnitor written notice of
any claim, assertion, event or proceeding by or in respect of a third party as
to which such Indemnified Party may request indemnification hereunder as soon as
is practicable and in any event within thirty (30) days of the time that such
Indemnified Party learns of such claim, assertion, event or proceeding;
provided, however, that the failure to so notify Indemnitor shall not affect
rights to indemnification hereunder except to the extent that Indemnitor is
actually prejudiced by such failure.
 
      (b)           Indemnitor shall have the right to direct, through counsel
of its own choosing reasonably acceptable to the Indemnified Party, the defense
or settlement of any such claim or proceeding at its own expense, provided that
Indemnitor shall not settle any such claim or proceeding without arranging for
the release of the Indemnified Party.  If Indemnitor elects to assume the
defense of any such claim or proceeding, Indemnitor shall consult with the
Indemnified Party and the Indemnified Party may participate in such defense, but
in such case the expenses of the Indemnified Party shall be paid by the
Indemnified Party.  The Indemnified Party shall provide Indemnitor with access
to its records and personnel relating to any such claim, assertion, event or
proceeding during normal business hours and shall otherwise cooperate with
Indemnitor in the defense or settlement thereof, and Indemnitor shall reimburse
the Indemnified Party for all its reasonable out-of-pocket expenses in
connection therewith.  If Indemnitor elects to direct the defense of any such
claim or proceeding, the Indemnified Party shall not pay, or permit to be paid,
any part of any claim or demand arising from such asserted liability unless
Indemnitor consents in writing to such payment or unless a final judgment from
which no appeal may be taken by or on behalf of Indemnitor is entered against
the Indemnified Party for such liability.  If Indemnitor fails to defend or if,
after commencing or undertaking any such defense, Indemnitor fails to diligently
prosecute or withdraws from such

 
 

--------------------------------------------------------------------------------

 

defense, the Indemnified Party shall have the right to undertake the defense or
settlement thereof, at Indemnitor’s expense and in that event if the Indemnified
Party proposes to settle such claim or proceeding prior to a final judgment
thereon or to forego any appeal with respect thereto, then the Indemnified Party
shall give Indemnitor prompt written notice thereof, and Indemnitor shall have
the right to participate in the settlement or assume or reassume the defense of
such claim or proceeding.
 
  (c)           Anything herein to the contrary notwithstanding, no breach of
any representation, warranty, covenant or agreement contained herein shall give
rise to any right on the part of any party, after the consummation of the
transactions contemplated hereby, to rescind this Agreement or any of the
transactions contemplated hereby.
 
  (d)           Each party hereto hereby acknowledges and agrees that the
indemnification obligations arising under this Article IV shall survive the
Closing.
 
ARTICLE V
 
ADDITION COVENANTS; CONDITIONS TO CLOSING
 
5.1
Advances; Loans to Purchaser. 

 
During the period commencing on the date hereof and ending on the date of the
Closing, Seller hereby agrees to make periodic advances to Purchaser in an
amount not to exceed (in the aggregate) $750,000.  The advances to be made
hereunder shall be evidenced by one or more promissory notes (the “Promissory
Notes”) issued by Purchaser and on the following terms:  (i) principal and
interest on such advances shall be repaid on the three year anniversary of the
date of the initial advance hereunder, (ii) interest shall accrue on such
advances at the rate of four percent (4%) per annum, and (iii) at Seller’s
request, Purchaser’s obligations to repay such advances shall be secured by a
pledge (in a form to be approved by Purchaser and Seller prior to the funding of
the initial advance) of Purchaser’s shares in Mega West Kansas Corporation, a
Delaware corporation.
 
5.2
Survival. 

 
Purchaser hereby covenants and agrees that during the period commencing on the
date hereof and ending on the sooner to occur of the Closing or the date that is
nine (9) months after the date hereof, without Seller’s written consent which
may be given or withheld in Seller’s sole and absolute discretion:
 
 
(a)
Purchaser shall not issue or enter into any binding agreement committing to
issue any shares of stock, warrants, ownership interests, notes, debentures, or
any other securities, instruments or other similar rights whatsoever (except for
stock options to employees, consultants, officers and directors, to the extent
disclosed and described on Exhibit B hereof);

 
 
(b)
Purchaser shall not engage, or commit to engage, in any material transaction
(e.g., a purchase or sale) that affects a material portion of Purchaser’s
assets;

 
 
(c)
Purchaser shall not incur, or commit to incur, any liabilities other than
liabilities incurred in the ordinary course of Purchaser’s business;

 
 
(d)
Purchaser shall conduct its business in substantially the same manner that
Purchaser has been conducting its business prior to the date hereof;

 
 
(e)
Purchaser shall not encumber or place any voluntary liens or pledges on its
assets, except those caused by the Promissory Notes; and

 
 
(f)
Purchaser shall not take or consent to any bankruptcy action with respect to
Purchaser or any of its subsidiaries.

 
 
 

--------------------------------------------------------------------------------

 

5.3
Conditions to Closing.  

 
Closing of the transactions hereunder shall be subject to the satisfaction of
the following conditions precedent, all of which shall be satisfied (or waived)
in Seller’s discretion:
 
 
(a)
Seller shall deliver an election notice to Purchaser electing to proceed with
the sale of the Purchased Assets under the terms hereof;

 
 
(b)
As of the date of the Closing, the market price for crude oil shall be no more
than $75.00 per barrel;

 
 
(c)
Seller shall have completed, and shall be satisfied with, all of its due
diligence on all of the business and affairs of Purchaser as of the date of the
Closing;

 
 
(d)
The Cap Table shall demonstrate to Seller’s satisfaction that, immediately
following the Closing, Seller shall own no less than 58% of the fully diluted
ownership of Purchaser;

 
 
(e)
The aggregate amount of the cash in Seller’s accounts and to be transferred to
Purchaser at Closing, and the outstanding principal amount under the Promissory
Notes plus the Escrow Proceeds shall be equal to no less than $5,000,000 less
fees and expenses paid under Section 9.8;

 
 
(f)
Purchaser shall not have breached and of representations, warranties or
covenants under this Agreement; and

 
 
(g)
All of the Closing deliveries under Section 3.2 hereof shall have been received
and delivered, as applicable.

 
5.4
Survival. 

 
Each party hereto hereby acknowledges and agrees that the obligations arising
under this Article V shall survive the Closing.
 
ARTICLE VI
 
ASSIGNMENT
 
Neither this Agreement nor the obligations arising under or as a result of this
Agreement may be assigned without the consent of all of the parties hereto;
provided that at Closing, Seller shall have the right to direct the Share
Consideration to one or more of its direct or indirect members.
 
ARTICLE VII
 
NOTICES
 
All notices (“Notices”) required or permitted to be sent hereunder shall be by a
.pdf or similar attachment to an email (followed by one of the other methods
hereafter listed), hand delivery or recognized overnight courier service
addressed as follows:
 
(i)           If to Seller, at:
 
Horizon I Investments LLC]
20 E 20th Street, 6th fl
New York, NY 10003
Attn:  Scot Cohen
Email: scohen@icofund.com



 
 

--------------------------------------------------------------------------------

 
 
(ii)           If to Purchaser, at:
 
Petro River Oil Corp.
205 East 42nd Street, 20th Fl
New York, NY 10017
Attn:  Scot Cohen
Email: scohen@icofund.com


Any Person may designate another addressee (and/or change its address) for
Notices hereunder by a Notice given pursuant to this Section.
 
ARTICLE VIII
 
EXPENSES
 
Each party shall bear all of its own costs and expenses incurred in connection
with the due diligence, negotiation and execution of this Agreement.
 
ARTICLE IX
 
MISCELLANEOUS
 
9.1
Successors and Assigns.  

 
All of the terms and conditions of this Agreement are hereby made binding upon
the executors, heirs, administrators, successors and permitted assigns of the
respective parties hereto.
 
9.2
Gender. 

 
Words of any gender used in this Agreement shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, and vice versa, unless the context requires otherwise.
 
9.3
Captions. 

 
The captions in this Agreement are inserted only for the purpose of convenient
reference and in no way define, limit or prescribe the scope or intent of this
Agreement or any part hereof.
 
9.4
Not Construed against Drafter. 

 
No provision of this Agreement shall be construed by any Court or other judicial
authority against any party hereto by reason of such party's being deemed to
have drafted or structured such provisions.
 
9.5
Entire Agreement; Amendments. 

 
This Agreement, and the Exhibits attached hereto, constitutes the entire
contract between the parties hereto and there are no other oral or written
promises, conditions, representations, understandings or terms of any kind as
conditions or inducements to the execution hereof and none have been relied upon
by either party.  Amendments, variations, modifications or changes herein may be
made effective and binding upon the parties by, and only by, the setting forth
of same in a document duly executed by each party, and any alleged amendment,
variation, modification or change herein which is not so documented shall not be
effective as to any party.

 
 

--------------------------------------------------------------------------------

 

9.6
Original Document/Counterparts.

 
This Agreement may be executed by the parties in counterparts in which event
each shall be deemed an original, but all of which taken together shall
constitute one and the same agreement.  Delivery of an executed counterpart of
this Agreement by facsimile shall be effective as delivery of an original.
 
9.7
Governing Law. 

 
This Agreement, the rights and obligations of the parties hereto, and any claims
or disputes relating thereto shall be governed by and construed in accordance
with the laws of the State of New York (but not including the choice of law
rules thereof).
 
9.8
Fee and Expenses

 
The Seller shall pay to counsel of the Purchaser, its legal fees and expenses
incurred in connection with the preparation and negotiation of this
Agreement.  In addition, the Seller will have expenses relating to tax filing,
organizational and finder fees that will be paid prior to Closing.
 
ARTICLE X
 
FURTHER UNDERTAKINGS
 
Each of the parties hereto shall use its commercially reasonable efforts to take
or cause to be taken all appropriate action, do or cause to be done all things
necessary, proper or advisable, and execute and deliver such documents and other
papers, as may be required to carry out the provisions of this Agreement and
consummate and make effective the transactions contemplated by this Agreement.
 
[signatures appear on the next page]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have executed this Conditional Purchase
Agreement effective as of the date first written above.




SELLER:


HORIZON I INVESTMENTS, a Delaware limited liability company
 
By: /s/ Scot Cohen
Name:  Scot Cohen
Title:    Managing Member
 
 
PURCHASER:


PETRO RIVER OIL CORP., a Delaware corporation
 
By:  /s/ Scot Cohen
Name:  Scot Cohen
Title:   Executive Chairman



 
 

--------------------------------------------------------------------------------

 
 

 
PURCHASE AGREEMENT


PURCHASED ASSETS


EXHIBIT A
 

 
 
1.  200.08 Units in Horizon Energy Partners, LLC, representing 20.01% ownership

 
2.  All bank accounts, lockbox accounts, investment accounts and other accounts
maintained by or for the benefit of Seller; and
 
3.  The Promissory Notes, if any, outstanding as of Closing.


4.  Escrow account in the amount of $690,000 held by the Disclosure Law Group,
as escrow agent.

 
 

--------------------------------------------------------------------------------

 
 
 
PURCHASE AGREEMENT


CURRENT SELLER CAP TABLE


EXHIBIT B

 




PETRO RIVER OIL CORP.
     
Cap Table following Horizon Acquisition
             
Capitalization Table
 
Securites
Current
New Financing
Subtotal
Common Stock
851,901,079
 
851,901,079
Stock Options
108,938,281
 
108,938,281
Horizon Investors
 
1,983,666,667
1,983,666,667
Existing Warrants
452,291,667
 
452,291,667
Total
1,413,131,027
1,983,666,667
3,396,797,694
   
 Anticipated
 

 
 